EXHIBIT 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS PER SHARE OF 25 CENTS FOR THE THIRD QUARTER OF 2008 Net Interest Margin Up 10 Basis Points to 2.77%; Loan Originations Up 113% from Same Quarter of 2007 Brooklyn, NY – October 24, 2008 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank" or "Dime"), today reported net income of $8.4 million, or 25 cents per diluted share, for the quarter ended September 30, 2008, compared to $8.4 million, or 26 cents per diluted share, for the quarter ended June 30, 2008 and $5.5 million, or 17 cents per diluted share, for the quarter ended September 30, Core earnings approximated reported earnings during the three months ended September 30, 2008.During the quarter ended June 30, 2008, the Company recorded a non-recurring adjustment to income tax expense, which added $590,000 to net income during the period. Excluding this item, net income was $7.9 million, or 24 cents per diluted share, during the period.Reported earnings exceeded core earnings during the quarter ended September 30, 2007 due to $546,000 of after-tax non-recurring income related to a Bank Owned Life Insurance ("BOLI") benefit payment.Excluding this item, earnings per share were $0.15 during the quarter ended September 30, 2007. According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company,"As we indicated would likely occur in our previous release, core earnings grew during the September 2008 quarter due primarily to continued favorable repricing of both deposits and real estate loans, as interest spreads remained significantly wider than had existed in the previous three years."Average funding costs declined 5 basis points, to 3.25%, and the average yield on interest earning assets (excluding the effects of prepayment and other fee income) increased 4 basis points during the quarter ended September 30, 2008 compared to the quarter ended June 30, Mr.
